Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.
Applicant argues that Takagi fails to teach the number of irradiation electrons per pixel/unit length/unit area in the user interface. The examiner respectfully disagrees. The examiner rejected this limitation on the principle that knowing the beam current and the spot size one would have the number of incident electrons per area/line/pixel, etc. The applicant has contended that while these parameters may be related they are not the same thing as claimed. Fundamentally the examiner believes this is a distinction without a difference. The disclosure and the citations of Takagi make clear that the beam parameters are adjustable items through the user interface described (See [0006],[0008],[0134],[0144]-[0145]) “The operation system adjusts, focuses, etc., an application current while displaying a secondary electron image, a reflection electron image, an X-ray image, etc., for observation… The operation system comprises a guide section for guiding the operator through a setting procedure of a setup item required for setting at least acceleration voltage or spot size as an image observation condition.” Applicant’s assertion that figure 4 does not display the beam current is not compelling because the associated descriptions make it clear the information is provided through the user interface of figure 4. If the operator is displayed and knows the beam current, the beam energy, and the beam size then necessarily the operator necessarily knows the dose which is indistinguishable from the number of electrons per 
“[0034] A dose amount 510 is displayed in near the image diagram. The operator can refer to this value for adjusting and setting the observation condition. As the dose amount 510, the number of the irradiation electron per pixel, the number of the irradiation electron per unit length of scanning (line density), and the number of the irradiation electron per unit area (surface density) are displayed in an example of FIG. 5. Although physical quantity corresponding to these parameters may be displayed instead, it is important that the operator can recognize that the change in the irradiation electron amount per pixel can be quantitatively compared at least when the observation condition is changed. The number of the irradiation electron per pixel is obtained by (irradiation current (.rho.A). X  .pixel time (.mu.s))/e (e: elementary charge). Further, the linear density is obtained by the number of the irradiation electron per pixel/pixel size.” 
As can be seen the applicant describes that the current, beam energy (proportional to pixel time), area (pixel size) are not related to the number of electrons per pixel/length/area, but is fact just an equivalent wording (note: elementary charge is a physical constant). Any person having even modest skill in the art would recognize the physical relationship between these parameters and immediate be able to compare and judge how the claimed electrons per pixel/length/area changes based on the change of these parameters, which the applicant states in paragraph [0034] is the important part of the display. 
Further, from the digital images provided the operator is likewise informed of the required electrons per pixel/length/area. The image is a product of the number of electrons received at the detector, which is a function of the beam parameters. A bright pixel means more electrons were detected than a darker pixel, but no pixel would exceed the total beam brightness/dose (common .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3-8,10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi US 20030193026 A1.


Regarding Claim(s) 1, Takagi teaches: A charged particle beam device, comprising: 
a stage on which a sample is placed; (Takagi 33)
a charged particle optical system configured to irradiate the sample with a charged particle beam; (Takagi Fig. 1)
a detector configured to detect an electron generated by an interaction between the charged particle beam and the sample; (Takagi 23)
a control unit configured to control the stage and the charged particle optical system according to an observation condition set by an operator, (Takagi [0139])
(Takagi [0144])
and a display configured to display an observation assist screen for setting the observation condition, (Takagi [0146])
wherein the control unit displays, on the observation assist screen, information related to an irradiation electron amount per pixel irradiated onto the sample by the charged particle optical system under the observation condition. (Takagi Fig. 4 – spot size / beam current is the amount of electrons irradiated per pixel.)
	wherein the control unit displays, on the observation assist screen, at least one of a number of irradiation electrons per pixel, a number of irradiation electrons per unit length of scanning and 28a number of irradiation electrons per unit area as the information related to the irradiation electron amount per pixel. (Takagi Fig. 4; [0134],[0144]-[0145] – The beam current divided by the spot size = the amount of electrons irradiated per pixel/area. Since both of these parameters are displayed for setting, thus the electrons/area is also displayed. Alternatively [0135] describes how reflected/secondary electrons are collected by the detector and converted to a digital signal from which the image is constructed. Thus the brightness of each pixel of the image is a display of the number of electrons per pixel as well.)

Regarding Claim(s) 8, Takagi teaches: A method for setting a condition in a charged particle beam device, the method comprising: 
displaying, on a display, a user interface screen including a condition setting unit configured to set an observation condition for the charged particle beam device (Takagi [0139])
and an image display unit configured to display an observation image by the charged particle beam device; (Takagi [0146])
(Takagi Fig. 4 – spot size / beam current is the amount of electrons irradiated per pixel.)
and receiving an instruction from an operation unit, and displaying, on the observation assist screen, information related to an irradiation electron amount per pixel under an image capture condition for capturing the observation image. (Takagi [0144])
wherein at least one of a number of irradiation electrons per pixel, a number of irradiation electrons per unit length of scanning and a number of irradiation electrons per unit area is displayed on the observation assist screen as the information related to the irradiation electron amount per pixel. (Takagi Fig. 4; [0134],[0144]-[0145] – The beam current divided by the spot size = the amount of electrons irradiated per pixel/area. Since both of these parameters are displayed for setting, thus the electrons/area is also displayed. Alternatively [0135] describes how reflected/secondary electrons are collected by the detector and converted to a digital signal from which the image is constructed. Thus the brightness of each pixel of the image is a display of the number of electrons per pixel as well.)


Regarding Claim(s) 3, Takagi teaches: wherein the control unit also displays, on the observation assist screen, a related parameter that influences an image quality of the image. (Takagi Fig. 4 – magnification)

Regarding Claim(s) 4, Takagi teaches: further comprising: an operation unit configured to receive input from the operator, wherein the control unit displays, on the observation assist screen, information related to the irradiation electron amount per pixel irradiated onto the sample by the charged particle optical system under an observation condition to which the related parameter that is edited by the  (Takagi Fig. 4 – Changing the astigmatism changes the spot size. The spot size / beam current is the amount of electrons irradiated per pixel.)

Regarding Claim(s) 5, Takagi teaches: wherein the control unit receives an instruction from the operation 29unit and controls the stage and the charged particle optical system according to the observation condition to which the related parameter edited by the operation unit is applied. (Takagi [0144])

Regarding Claim(s) 6, Takagi teaches: wherein the control unit includes a scan mode storage unit configured to store a predetermined scan mode, and the control unit stores a scan mode to which the related parameter edited by the operation unit is applied as an original scan mode in the scan mode storage unit, and is capable of reading the predetermined scan mode or the original scan mode when setting the observation condition. (Takagi [0146]- auto observation mode)

Regarding Claim(s) 7, Takagi teaches: wherein the control unit reads an observation condition included in supplementary information in association with an image stored as an electronic file, and displays, on the observation assist screen, the information related to the irradiation electron amount per pixel irradiated onto the sample by the charged particle optical system under the observation condition included in the supplementary information. (Takagi Fig. 4 – Changing the astigmatism changes the spot size. The spot size / beam current is the amount of electrons irradiated per pixel.)
	
Regarding Claim(s) 10, Takagi teaches: further comprising: displaying, on the observation assist screen, a related parameter that influences an image quality of the observation image or a captured image acquired by capturing the observation image; (Takagi Fig. 4 – astigmatism)
(Takagi Fig. 4 – astigmatism)
and displaying, on the observation assist screen, information related to the irradiation electron amount per pixel under an observation condition to which the related parameter edited by the operation unit is applied. (Takagi Fig. 4 – spot size / beam current is the amount of electrons irradiated per pixel.)

Regarding Claim(s) 11, Takagi teaches: further comprising: receiving an instruction from the operation unit, and displaying the observation image or acquiring the captured image under an observation condition to which the related parameter edited by the operation unit is applied. (Takagi [0144])

Regarding Claim(s) 12, Takagi teaches: further comprising: storing a scan mode to which the related parameter edited by the operation unit is applied as an original scan mode. (Takagi [0146]- auto observation mode)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881